Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rungrudee Suteerachanon appeals the magistrate judge’s order awarding costs and attorney’s fees in favor of McDonald’s Restaurants of Maryland, Inc. (McDonald’s), and the district court’s order granting McDonald’s motion to dismiss Su-teerachanon’s discrimination and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2008 & Supp. 2016). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated in the appealed-from orders. See Suteerachanon v. McDonald’s Restaurants of Md., Inc., No. 8:15-cv-03196-RWT, 2016 WL 3855685 (D. Md. July 15, 2016 & July 26, 2016). We dispense with oral argument because thfe facts and legal contentions are adequately presented in the materials before this court and argument would not aid the .decisional process.
AFFIRMED